Citation Nr: 1714838	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1983.  He is the recipient of the Republic of Vietnam Gallantry Cross With Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2016, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the claims on appeal are considered.

In the September 2016 remand, the Board conceded the fact that the Veteran did likely sustain in-service acoustic trauma from jet engine noise in performing his duties as a jet engine maintenance crew member.  As a result, the Board requested that the Veteran's electronic claims file be returned to the same VA examiner, if available, who conducted the April 2016 audiological examination to provide an addendum opinion in which the examiner was to specifically address whether there was a pure tone threshold shift during the Veteran's military service between January 1967 and May 1980.  The Board further requested that if there was a pure tone threshold shift, did such a shift show the onset of sensorineural hearing loss during military service from November 1963 to November 1983, and whether the Veteran's hearing loss is caused by his in-service noise exposure.  See the September 2016 Board Remand.  

In September 2016, an addendum opinion was obtained.  However, on review of the current examination report, there was not an adequate opinion rendered as to the pure tone threshold shift during the Veteran's entire military service from November 1963 to November 1983.  The examiner only opined that based on the April 1984 examination performed immediately after the Veteran exited the military in 1983, it revealed normal hearing at all frequencies from 250 Hertz to 8000 Hertz bilaterally with excellent word recognition in both ears.  Tympanometry revealed a flaccid tympanic membrane (TM) at normal pressure in the right ear and normal tympanic membrane (TM) mobility and pressure in the left ear and contra acoustic reflexes were present at normal levels bilaterally and based on that evidence, the examiner opined that any shift that appeared to occur in 1980 to 1983 was temporary and not permanent.  The examiner indicated that any threshold shifts that may have resulted during the Veteran's military service were due to the Veteran's cold and sinus symptoms.  The examiner never addressed the Veteran's exposure to acoustic trauma as a jet engine crew member or whether based on this information it was as least as likely as not that the Veteran's current hearing loss disability had its onset during his military service or was caused by his in-service noise exposure. The Board finds that a remand is required in order to comply with the Board's September 2016 remand requests.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent that the Veteran's hearing loss and tinnitus are asserted as arising out of a common etiology, it is feasible that the VA examiner's findings upon review of the record might impact his opinion concerning the Veteran's tinnitus.  Under the circumstances, the issue of the Veteran's entitlement to service connection for tinnitus must also be remanded at this time for the VA examiner's consideration. 
Finally, the Board takes notice that the Veteran requested a local hearing in October 2012.  See Veteran's Letter Dated October 31, 2012.  In January 2013, VA acknowledged the Veteran's hearing request but responded that his file was currently at the Board on appeal.  The Veteran's representative indicated that a call would be made to the Veteran regarding his hearing request.  See the January 2013 Report of General Information.  However, as of this date there has been no clarification from the Veteran or his representative regarding his hearing request.  It is unclear as to whether the Veteran wishes to have a Decision Review Officer (DRO) hearing or a Board hearing.  As such a remand is warranted to determine whether the Veteran would still like a hearing and if so, which type of hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for all his current disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  Schedule the Veteran for a VA audiological examination.  The examiner must review the electronic claims file and should note that review in the report.  In addition to the service treatment records, the examiner should consider the conceded point that the Veteran likely sustained in-service acoustic trauma from jet engine noise and the Veteran's statements regarding symptoms in service and his statements of hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should attempt to reconcile the current opinion with the other opinions of record.  Following examination, interview of the Veteran, and review of the record, the examiner should provide the following opinions:

a)  Was there a pure tone threshold shift during the Veteran's military service, to include between January 1967 and May 1980?

(b)  If there was a pure tone threshold shift, does such a shift show the onset of sensorineural hearing loss during military service (November 1963 to November 1983)?

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability had its onset during his military service (November 1963 to November 1983), or was caused by his in-service acoustic trauma? 

It was noted on the Veteran's July 1983 retirement report of medical history that the Veteran had hearing loss from 1966 to the present, manifested as HF (high frequency) loss AU (bilaterally,).

A complete rationale for all expressed opinions, which include citation to any relevant facts, evidence, or medical principles, must be provided in the opinion.  If the examiner cannot provide any of the requested opinions without resort to speculation, it should be indicated expressly and explained what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  

3.  Clarify with the Veteran whether he still wishes to have a hearing before RO personnel, a DRO, or before a Veterans Law Judge at the Board; or, whether he wishes to withdraw his October 2012 hearing request.  Any continued hearing request(s) should be scheduled and the Veteran and his representative should be so informed of the date, time, and location of the scheduled hearing(s); any documentation regarding that hearing should be associated with the claims file.  

4.  After completion of the above development, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

